Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 1 of 19 PagelD #: 571

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

EL DORADO DIVISION
STEPHEN E. SLAUGHTER PLAINTIFF
V. CASE No. 1:19-CV—01023-SOH

COLUMBIA MUTUAL INSURANCE COMPANY
d/b/a COLUMBIA INSURANCE GROUP DEFENDANT
REPLY BRIEF IN SUPPORT OF DEFENDANT'S MOTION TO DISMISS

Defendant, Columbia Mutual Insurance Company (“Columbia” or
“Defendant’), submits the following reply brief in further support of its Motion to
Dismiss Plaintiff's First Amended Class Action Complaint. ECF No. 23, 24.

I. There Is No Private Right of Action Under Regulation 43

Eighth Circuit law, as well as case law in the Eastern District, make clear
that no private right of action exists under Regulation 43. See Design
Professionals Ins. Co. v. Chicago Ins. Co., 454 F.3d 906 (8th Cir. 2006); Motto v.
State Farm Fire & Cas. Co., No.4: 11 CV00742 BSM, 2012 WL 13027939, at* 1
(E. D. Ark. Nov. 5, 20 12) ("Motto does not, however, offer any legal authority for
her position that a violation of [Regulation 43] creates a private right of action ina
civil case."). In an effort to defeat Columbia’s motion, Plaintiff confuses the issue
and incorrectly characterizes Columbia's argument as one regarding preemption.

Based upon this erroneous premise, Plaintiff then incorrectly argues that the

EXHIBIT

 

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 2 of 19 PagelD #: 572

Arkansas Supreme Court has rejected Columbia's argument that any claim
predicated on a violation of the Trade Practices Act ("TPA" or "Act") must be
dismissed. However, neither of the cases cited by plaintiff, Aetna Cas. & Sur. Co.
v. Broadway Arms Corp.,281 Ark. 128,664 S.W.2d 463 (1984) and Employers
Equitable Life Ins. Co. v. Williams, 282 Ark. 29, 29,665 S.W.2d 873, 873 (1984)
stands for this proposition. The Arkansas Supreme Court simply explained in both
cases that the TPA does not preempt the tort of bad faith in Arkansas.

Columbia does not advance the argument that the TPA preempts the tort of
bad faith. Instead, Columbia argues that no private right of action exists based on
violations of Department of Insurance Regulations promulgated under the Act
because the Act explicitly provides that there is no private right of action to
insureds for violations of the TPA or its regulations. Indeed, the Arkansas
Supreme Court has correctly recognized that "the Trade Practices Act is only an
effort to clean up undesirable conduct of insurers," completely unrelated to any
private right of action that an insured may have against an insurer. See Aetna Cas.
& Sur. Co., 664 S.W.2d at 465. See also Williams v. State Farm Mut. Auto. Ins.
Co., No. 5:10CV00032 JLH, 2010 WL 2573196, at *3 n.6 (E.D. Ark. June 22,
2010) ("In the context of making that argument, the plaintiffs cite Arkansas Code
section 23-66-206(13). That statute does not provide a private right of action.");

Hudson Enterprises, Inc.v. Risk Placement Servs., Inc., No. 4:15-CV-12-DPM,

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 3 of 19 PagelD #: 573

2015 WL 3454502, at *1 (E.D. Ark. May 29, 20 15) ("No private right of action
exists under the Insurance Trade Practices Act.").

In further support of his opposition, Plaintiff relies on Bryant v. State Farm
Fire & Cas. Co., No. 3:12-CV-00147-SWW, 2013 WL 1445482, at *5 (E.D. Ark.
Apr. 9, 2013). In Bryant, the court allowed the Plaintiffs’ bad faith claim to
proceed solely based on its finding that, in light of the record in that case, there
were "facts and circumstances from which reasonable minds might conclude" that
the plaintiffs had alleged a valid bad faith claim. Jd. The court noted that the
insurer "made a decision to ignore evidence obtained in its investigation that
pointed to Plaintiffs’ truthfulness and cast doubt on the idea that they committed
arson and made misrepresentations." Jd. Accordingly, the court allowed the bad
faith claim to proceed, despite its acknowledgement that "[w]hile the Trade
Practices Act gives the state authority to establish rules of conduct and to punish
offenders. it provides no private right of action to insureds for violations of the Act
or of regulations promulgated under the Act's authority." Jd. In the instant case,
however, Plaintiff has alleged only a violation of Rule 43 from which all other

claims arise.' There are no other "facts and circumstances" pled in the Complaint.

 

1 In Design Professionals Ins. Co. v. Chicago Ins. Co., 454 F.3d 906 (8" Cir. 2006), the Eighth Circuit explained the
purpose of Rule 43, noting “[b]Jut because the insurer owes the duty to the state, not to the individual insured, the
insured has no private right of action for breach of that duty”. /d at 912 (citations omitted).

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 4 of 19 PagelID #: 574

Equally without merit is Plaintiff's argument that the Arkansas Deceptive
Trade Practices Act ("ADTPA") can serve as a vehicle to enforce statutes (such as
the TPA) that do not have a private right of action.” In support of Plaintiff's
argument, he relies on M.S. Wholesale Plumbing, Inc. v. Univ. Sports Publications
Co., No. 4:07CV00730 SWW, 2008 WL 90022, at *4 (E. D. Ark. Jan. 7, 2008).
As Plaintiff even acknowledges, M.S. Wholesale is easily distinguished
because while the statutes at issue in that case, the Telephonic Sellers Act and the
School Calendar Act, did not create a private right of action, both statutes
"provide[d] that a violation of statute provisions constitute a per se violation of the
ADTPA." /d.? Plaintiff argues that this distinction does not matter. However,
based on the legislature's conscious inclusion of the per se violation provision in
those two statutes, and the omission of such a provision from the TPA and
insurance regulations, it is clear that this is meant to be the exception, and not the
rule. If the legislature intended for a violation of Rule 43 to be a per se violation of

the ADTPA, which would accordingly create a mechanism for enforcing a private

 

2 As noted in footnote 2 of Defendant's brief in support of its motion to dismiss, The Trade Practices Act, subchapter 2 of the
Arkansas insurance statutes, Ark. Code Ann. § 23-66-20 I et seq. is distinguished from the Arkansas Deceptive Trade Practices
Act, chapter 88 of the Arkansas consumer protection statutes, Ark. Code Ann. §4-88-101 et seq.

3 See, e.g, the School Calendar Act, Ark.Code. Ann. §§ 4-88-503(a): "A violation of this subchapter shall constitute
a violation of § 4-88-101 et seq. pertaining to deceptive trade practices."; Telephonic Sellers Act, Ark. Code. Ann. §
4-99-111(b): "Violation of any of the provisions of this chapter shall constitute an unfair or deceptive act or practice
as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq."

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 5 of 19 PagelD #: 575

right of action for violations of Rule 43, the Arkansas legislature would have said
SO.

Lastly, Plaintiff argues that the Eighth Circuit's decision in Design
Professionals Ins. Co. v. Chicago Ins. Co., 454 F.3d 906 (8th Cir. 2006), is no
longer good law. He claims that its holding has been weakened by the Arkansas
Supreme Court's ruling in Air Evac EMS, Inc. v. USAble Mut. Ins. Co., 2017 Ark.
368, 533 S.W.3d 572 (2017). Not true. A review of Air Evac reveals that it has
absolutely no bearing on Design Professionals, or the TPA. Air Evac specifically
concermed the "safe harbor" provision in the ADTPA, Ark. Code Ann. § 4-88-
101(3), which states that the ADTPA does not apply to "[a]ctions or transactions
specifically permitted under laws administered by the Insurance Commissioner."
The Air Evac court held that the safe harbor provision does not preclude claims
generally relating to insurance and that it narrowly applies only to actions or
transactions specifically permitted under laws administered by the Insurance
Commissioner.* The case contains no discussion about the TPA or the Eighth
Circuit's holding in Design Professionals.

Moreover, even after the Air Evac decision, courts continue to rely upon
Design Professionals to dismiss private actions brought for alleged non-

compliance with Rule 43. See Parker Law Firm v. Travelers Indem. Co., No. 5:18-

 

4 Defendant has not argued that Plaintiff's claims fall within the ADTPA safe harbor.

 

 
 

Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 6 of 19 PagelD #: 576

CV5080, 2018 WL 3999826, at *4 (W.O. Ark. Aug. 21, 2018) ("The only
remaining cause of action listed in the Complaint is violation of the Arkansas
Insurance Code Trade Practices Act. But while this Act ‘gives the state authority to
establish rules of conduct and to punish offenders, it provides no private right of
action to insureds for violations of the Act." (quoting Design Professionals, 454
F.3d at 912) (citation omitted)).

Finally, Plaintiff argues that even if Design Professionals is still good law, it
is nonetheless distinguishable because the section of Rule 43 considered in that
case addressed a substantive issue whereas here, the issue is procedural. Plaintiff
argues a distinction without a difference. Design Professionals, like the instant
case, involved a claimed violation of Rule 43. The court in Design Professionals,
a case that is binding on this Court, very clearly found that any violation of Rule 43
is a breach of a duty owed to the state, but not to an individual insured. Jd. at 912.

II. Plaintiff's ADTPA, Fraud, and Bad Faith Claims Do Not Meet the
Rule 9(b) Standard

Plaintiffs fraud, bad faith, and ADTPA claims fail to meet the heightened
pleading standards required under Rule 9(b). At most, Plaintiff's thin allegations
state in a conclusory fashion that Columbia's practices may have deviated from the
requirements of Arkansas insurance law, but such generalized allegations are
insufficient to support a claim for a violation of the catch-all provision of the

ADTPA. The Eighth Circuit has held that merely pleading the catch-all provision,

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 7 of 19 PagelD #: 577

without some connection to the specific prohibitions enumerated in the Act, fails to
state a viable claim under the ADTPA. Universal Coop., Inc. v. AAC Flying Serv.,
Inc., 710 F.3d 790, 795 (81h Cir. 2013). The Eighth Circuit explained that there is
no basis to "convert the relatively nuanced phrase chosen by the [Arkansas]
legislature for the catch-all provision -- "unconscionable, false, or deceptive" --
into a general reference to any unlawful conduct" that could give rise to an

ADTPA claim. /d.; see also Rose v. Ark. State Plant Bd., 363 Ark. 281 (Ark.
2005).

Plaintiff's fraud claim likewise fails to satisfy the particularity requirements
of Rule 9(b). Further, because Plaintiff's bad faith claim is premised on fraud, his
bad faith claim is also subject to the heightened pleading requirements of Rule
9(b).

To meet Rule 9(b)'s heightened pleading requirements, Plaintiff must allege
"such matters as the time, place, and contents of false representations, as well as
the identity of the person making the misrepresentation and what was obtained or
given up thereby." Drobnak v. Anderson Corp., 561 F.3d 778, 783 (8th Cir. 2009).
Contrary to his assertion, Plaintiff's fraud claim simply does not set forth the
requisite factual allegations to meet this heightened standard. At most, Plaintiff's
allegations assert that he disagrees with the valuation determined by Columbia.

This, however, does not amount to fraud. Nowhere in the Complaint are the

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 8 of 19 PagelD #: 578

requisite allegations regarding the time, place and contents of Columbia's
purported false representations, nor does the Complaint identify the individual who
purportedly made such representations. The Complaint also fails to allege that
Columbia engaged in any affirmative act of misconduct that may be characterized
as dishonest, malicious, or oppressive or as an act of hatred, ill will, or in the spirit
of revenge. Accordingly, Plaintiffs fraud and bad faith claims must be dismissed.°

Ill. Plaintiff Failed to Adequately Plead Reliance and Actual
Financial Loss To Maintain a Claim Under the ADTPA

The 2017 amendment to the ADTPA leaves no question that reliance is an
essential element of an ADTPA claim. Accordingly, Plaintiffs ADTPA claim
must allege that Plaintiff relied on the purported fraudulent conduct. Plaintiff
contends that he has sufficiently pled reliance because he has demonstrated an
"actual financial loss." Plaintiff is wrong. As an initial matter, the statute provides
a private right of action for "a person who suffers an actual financial loss as a
result of her reliance on the use of a practice declared unlawful" by the ADTPA.

Ark. Code Ann. § 4-88-113(f)(1)(A)(2). Consequently, Plaintiff must demonstrate

 

5 Plaintiff's argument that his claims meet the heightened pleading standard is further undermined by the fact that his

counsel has filed nearly identical lawsuits with nearly identical fraud, ADTPA, and bad faith counts in seven separate

lawsuits against seven different insurers in Arkansas. See Bray v. Esurance Property & Casualty Insurance Co., No. 4: 19-cv-
00457-JM; Beth v. Trumbull Ins. Co., No.4: 19-cv-00459-JM (E.D. Ark.); DuPriest et al. v. Allstate Ins. Co.. No. 4:19-cv-00230-
JM (E.D. Ark.); Kirby v. Safeco Ins. Co. of Ill, No. 3: 19-cv-00 188-JM (E. D. Ark.); Torrence v. Automobile Club Inter-
Insurance Exchange, No.4: 19-cv-00354-JM (E.D. Ark.); Armstead v. Farmers Ins. Co., Inc., NO. 4:19-cv-00458-JM (E.D. Ark);
Moffit v. State Farm Mutual Automobile Insurance Company, No, 1: 32CV19-161-DPM (E.D. Ark.). The concept that Plaintiff's
counsel can file boilerplate Complaints in all of these matters is entirely contradictory to Plaintiff's argument that his allegations
have been pled with particularity.

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 9 of 19 PagelD #: 579

that 1) he suffered an actual financial loss; and 2) that the actual financial loss was
caused by his reliance. Plaintiff has not properly pleaded either element.

An “fa]ctual financial loss” is “an ascertainable amount of money that is
equal to the difference between the amount paid by a person for goods or services
and the actual market value of the goods or services provided to a person.” Ark.
Code Ann. § 4-88-102(9) (emphasis added). While Plaintiff's Complaint speaks to
a scheme to “systematically undervalue vehicles”, Arkansas law requires more.
Section 4-88-102(9) makes clear that one-half of the “ascertainable amount of
money” determination requires an allegation concerning the “actual market value
of the goods or services provided to a person.” Ark. Code Ann. § 4-8-102(9). In
this case, that provision requires that Plaintiff allege the “actual market value” of
his 2003 Chevrolet Silverado C1500 truck. There is no such particularity pleaded
in the Complaint.

Evidence of Plaintiff's failure to meet the heighted pleading requirements of
Rule 9(b) is further illustrated by Plaintiff's curious argument in support of his
“actual financial loss” claim. Specifically, Plaintiff argues that "[bJut for CIG's
unlawful deductions, Slaughter would have received more money — at minimum
7% more — for his total loss claim”. ECF No. 29 at p. 23. Interestingly, the

inescapable premise for this argument is that the total loss value paid by Columbia

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 10 of 19 PagelD #: 580

does in fact represent the fair market value of Plaintiff's vehicle since he contends
that his “actual financial loss” is at minimum 7% greater than this amount.

Nor does Plaintiff plead any facts establishing that the total loss amounts
paid by Columbia were lower than the actual cash value of those vehicles, or that
any adjustments in the valuation analysis used by Columbia was not warranted or
appropriate, or were themselves deceptive. As discussed in the previous section,
Plaintiff's ADTPA claim must be pled with particularity. Simply claiming that
Plaintiff suffered an actual financial loss, without any specific factual support, does
not satisfy the requirements of Rule 9(b).

Regarding reliance, Plaintiff simply points to paragraph 38 in his fraud claim
which states: "[P]laintiff and putative class members justifiably relied on CIG's
representation about the actual cash value." ECF. No, 7. However, Plaintiff fails to
plead any facts to demonstrate that Defendant's representations were fraudulent, or
that Plaintiff relied on those representations to his detriment.® Instead, Plaintiff
merely points to a potential difference of opinion as to the fair market valuation of
his vehicle. For these reasons, Plaintiff's ADTPA claim must be dismissed.

IV. Plaintiffs ADTPA Claim Sounds in Contract and Is Outside the
Scope of the Act

 

© Despite Plaintiff's assertions that he has sufficiently pled the element of reliance, Plaintiff also contends that
reliance is presumed "because the representation goes to a material matter." ECF 29 at p. 23. However, the cases

to which Plaintiff cites in support of his contention do not address ADTPA claims or the requisite elements that must
be pled.

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 11 of 19 PagelD #: 581

Despite the countless ways in which Plaintiff attempts to manufacture an
ADTPA claim, at its core, this dispute is nothing more than a breach of contract
case. Indeed, the entire premise of both Plaintiff's ADTPA claim and his breach of
contract claim is that based on its use of AudaExplore Report, Columbia
undervalued Plaintiff's total loss claims in violation of his insurance policy and
Arkansas law. Thus, Plaintiffs ADTPA claim is an attempt to transform a simple
contract dispute into something more and should be dismissed.

Plaintiff incorrectly argues that CEI Eng 'g Assocs. v. Elder Constr. Co,
2009 Ark. App. 259, at 10 (Ark. 2009), cited in Columbia’s motion to dismiss,
does not apply because Plaintiffs ADTPA claim is based on more than Columbia's
alleged breach of his insurance policy. Plaintiff erroneously claims that "the
conduct alleged in the Complaint has already been determined by the Arkansas
Insurance Department to constitute unfair or deceptive trade practices." ECF No.
29 at p. 29. The Arkansas Insurance Department has not made any allegations of
wrongdoing by Columbia, nor has it made any "determinations" as to whether
Columbia's use of the AudaExplore Report violates Arkansas law or amounts to a
deceptive practice. Plaintiff's argument is nothing more than a repetition of his
Own conjecture concerning Columbia's purported conduct. The question of
whether Columbia's use of the AudaExplore Report to value total loss vehicle

claims violated Plaintiffs motor vehicle insurance policy and Arkansas law is

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 12 of 19 PagelD #: 582

indisputably governed by contract law. As such, Plaintiffs ADTPA claim must be
dismissed.

V. The ADTPA Does Not Permit Class Claims

The ADTPA's class action bar precludes Plaintiff's class claims. It plainly
states that a "private class action under this subsection is precluded unless the
claim is being asserted for a violation of Arkansas Constitution, Amendment 89."
4-88-113(f)(1)(B). Despite this clear clear directive, Plaintiff contends that the
prohibition does not apply because (1) it conflicts with Rule 23 and the Supreme
Court's holding in Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co.,
559 U.S. 393 (2010); and (it) it violates the Arkansas Constitution. Neither of
Plaintiff's arguments have merit.

Plaintiff attempts to distinguish Columbia’s reliance on the courts' holdings
in Fejzulai v. Sams W., Inc., 205 F. Supp. 3d 723 (D.S.C. 2016), Bearden v.
Honeywell Int'l Inc., No. 3:09-1035, 2010 WL 3239285 (M.D. Tenn. Aug. 16,
2010), and McKinney v. Bayer Corp., 744 F. Supp. 2d 733 (N.D. Ohio 2010), by
arguing that in those cases, the class action limitation at issue appeared in the same
sentence conveying the substantive right. In other words, Plaintiff takes the
position that the fact that the Arkansas legislature decided to start a new sentence

requires a finding that the class action bar in the ADTPA is procedural, and not

 

 
 

Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 13 of 19 PagelD #: 583

substantive. Plaintiff is incorrect. The substantive right and class action bar in the
ADTPA appear consecutively as part of the subsection:

(f)(1) (A) A person who suffers an actual financial loss as a result of his
or her reliance on the use of a practice declared unlawful by this
chapter may bring an action to recover his or her actual
financial loss proximately caused by the offense or violation, as
defined in this chapter.

(B) A private class action under this subsection is prohibited unless
the claim is being asserted for a violation of Arkansas
Constitution, Amendment 89.
Ark. Code Ann. § 4-88-113.

The courts in Fejzulai, Bearden, and McKinney correctly distinguished
Shady Grove because the class action bar at issue there was a standalone
procedural rule, a state law counterpart to Rule 23, and not connected to any
substantive law. The class action prohibitions at issue in Fejzulai, Bearden,
McKinnley, like the prohibition in the ADTPA, relate specifically to the acts
themselves and appear in the substantive provision. Following Plaintiffs logic, the
fact that "not in a representative capacity" was set off by commas in the South
Carolina Unfair Trade Practices Act ("Any person who suffers any ascertainable
loss of money or property, real or personal, as a result of the use or employment by
another person of an unfair or deceptive method, act or practice declared unlawful

by § 39-5-20 may bring an action individually, but not in a representative capacity,

to recover actual damages"), should have led the Fejzu/ai court to hold that the

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 14 of 19 PagelD #: 584

class action bar was not intertwined with a substantive right. Of course, the
Fejzulai court did not even consider such an argument.

The relevant inquiry is not whether the class action bar is part of the same
sentence or in a sentence that immediately follows, but whether it is intertwined
with the substantive right itself or a separate standalone procedural law. As the
court noted in Stalvey v. Am. Bank Holdings, Inc., No. 4:13-CV-714, 2013 WL
6019320 at *4 (D.S.C. Nov. 13, 2013), the New York statute had absolutely no
substantive component at all. Plaintiff has not cited any case where a court has
found that the fact that the class action prohibition appears with a different letter in
front of it requires a finding that the class action prohibition is separate from the
rule itself. What is significant, and the primary factor distinguishing the statutes in
Fejzulai, Bearden, and McKinney, as noted by those courts, from the statute at
issue in Shady Grove, is that "[u]nlike the New York law at issue in Shady Grove,
the class action limitation is contained in the substantive rule itself, not in a
separate procedural rule." McKinney, 744 F. Supp. 2d at 746-47. The same holds
true with the class action prohibition in the ADTPA.

Plaintiff also argues that the court should follow Lisk v. Lumber One Wood
Preserving, LLC, 792 F .3d 1331 (11th Cir. 2015), where the Eleventh Circuit held
that a class action bar in the Alabama Deceptive Trade Practices Act was

procedural, not substantive. Lisk, which is obviously not binding here, has

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 15 of 19 PagelD #: 585

repeatedly been rejected by other courts. See Delgado v. Ocwen Loan Servicing,
LLC, No. 13CV4427NGGST, 2017 WL 5201079, at *10 (E.D.N.Y. Nov. 9,
2017)("The decision in Lisk has not been widely followed outside of the Eleventh
Circuit, however, with most courts outside of that circuit implicitly or explicitly
disagreeing with its interpretation of Shady Grove and its determination that there
was no 'meaningful distinction’ between CPLR Section 901 and the Alabama class
action bar."); Chapman v. Priceline Grp., Inc., No. 3:15-CV-1519(RNC),

2017 WL 4366716, at *7 (D. Conn. Sept. 30, 2017) ("I am not persuaded that I
should follow Lisk to reach a decision at odds with two prior decisions in this
District that are directly on point."); Fejzulai, 205 F. Supp. 3d at 728 ("The Court
disagrees and finds Lisk unpersuasive .. .. ")/n re Effexor Antitrust Litig., 357 F.
Supp. 3d 363, 389 (D.N .J. 2018) (rejecting Lisk). Indeed, in May 2016, following
the 2015 Lisk opinion, the Alabama legislature amended its Deceptive Trade
Practices Act, Ala. Code § 8-19-10(f), to specifically state that the class action
prohibition was substantive.’ Accordingly, the continued viability of Lisk is highly
questionable, and its flawed rationale should be rejected by this Court.

VI. The ADTPA 's Class Action Bar Is Not Unconstitutional

 

7 Ala. Code§ 8-19-1 O(f) now reads, "A consumer or other person bringing an action under this chapter may not bring
an action on behalf of a class. The limitation in this subsection is a substantive limitation and allowing a consumer or
other person to bring a class action or other representative action for a violation of this chapter would abridge, enlarge,
or modify the substantive rights created by this chapter."

 

 
 

Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 16 of 19 PagelD #: 586

Plaintiff’s constitutional argument is equally without merit. Plaintiff
contends that because the class action prohibition is a legislatively created rule of
pleading, and procedure, it impinges on the right of the Arkansas Supreme Court to
prescribe the rules of pleading, practice and procedure for all courts. Plaintiff is
wrong.

The class action prohibition in the ADTPA is substantive, not procedural.
Indeed, when the ADTPA was initially enacted in 1977, there was no private right
of action at all; only the Arkansas attorney general had the ability to sue under the
ADTPA. The legislature later amended the statute to allow a private right of action
and to limit that private right of action to individual, not class litigation. The
Arkansas attorney general still retains the right to sue a company under the
ADTPA on behalf of the people of Arkansas. The fact that the statute also grants a
right to private persons to sue companies as well, under limited circumstances (i.e.,
not as a class), does not mean that the limitations on the substantive right to
maintain a private cause of action under the ADTPA constitute a procedural issue
for the Arkansas Supreme Court to govern. The limitation on what types of private
rights of action can be maintained under ADTPA is no more procedural than the

amendment of the statute that created the private right of action.’

 

8 Defendant also notes that the 2017 amendment was a three-part substantive amendment. Along with the prohibition
of class actions, the 2017 amendment requires a plaintiff to prove that she suffered an “actual financial loss," and
requires the plaintiff to show she relied on the deceptive practice to recover damages.

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 17 of 19 PagelD #: 587

Plaintiff contends that the ADTPA's class action bar infringes on the rule-
making authority of the judicial branch. It does not. The prohibition does not
purport to implement procedure on how class actions are to proceed. It simply
restricts the substantive right to enforce the ADTPA for the good of the public at
large to the attorney general.

While Plaintiff cites two cases for the contention that a legislative enactment
regarding the propriety of a class action is procedural, Seeco, Inc. v. Snow, 2016
Ark. 444, 5, 506 S.W.3d 206 (2016) and Fraley v. Williams Ford Tractor & Equip.
Co., 339 Ark. 322, 335, 5 S.W.3d 423, 431 (1999), both involved the propriety of a
class action under Rule 23 of the Arkansas Rules of Civil Procedure, a purely
procedural statute not at issue in the instant case. Plaintiff also likens the class
action prohibition to cases such as Mendoza v. WIS Int'l, Inc., 2016 Ark. 157, at *8
490 S.W.3d 298, 303-04, Johnson v. Rockwell Automation, Inc., 2009 Ark. 241, at
*7, 308 S.W.3d 135, 141, Weidricky. Arnold, 310 Ark. 138,835 S.W.2d 843
(1992), and Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d 414 (2007).
However, none of these cases involved statutes that impacted any substantive
rights. For example, in Summerville, the court considered a statute that required a
medical malpractice plaintiff affidavit of reasonable cause after filing the
complaint or the action would be dismissed. In concluding the law was procedural,

the court explained that a substantive law is "the part of the law that creates,

 

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 18 of 19 PagelD #: 588

defines, and regulates the rights, duties, and powers of parties, while procedural
law is defined as the rules that prescribe the steps for having a right or duty
judicially enforced, as opposed to the law that defines the specific rights or duties
themselves." 253 S.W.3d at 420.

Thus, under Summerville, the ADTPA's class action bar is undeniably
substantive because it is embedded in the law that defines and establishes an
individual's right to pursue a deceptive trade practices action. It does not prescribe
rules or steps for having that right judicially enforced and therefore is not an
unconstitutional intrusion into the Supreme Court's procedural authority.

CONCLUSION

For the reasons set forth above and in Columbia's brief in support of its

motion to dismiss, Columbia moves this Court to enter an order dismissing with

prejudice Plaintiff's First Amended Class Action Complaint.

Respectfully submitted,

Paul D. Waddell (ABN 87179)

Shane Baker (ABN 2001187)

Samuel T. Waddell (ABN 2014204)
WADDELL, COLE & JONES, PLLC
P.O. Box 1700

Jonesboro, AR 72403

By: _/s/Paul Waddell
Attorneys for Defendant,
Columbia Mutual Insurance Company

 
Case 1:19-cv-01023-SOH Document 30-1 Filed 12/03/19 Page 19 of 19 PagelD #: 589

CERTIFICATE OF SERVICE

I, Waddell, hereby certify that a true and correct copy of the foregoing
document was filed via CM/ECF on December __, 2019, which will send
notification to all counsel of record:

John Holleman (ABN 91056)
Timothy A. Steadman (ABN 2009113)
Jerry Garner (ABN 2014134)
HOLLEMAN & ASSOCIATES, P.A.
1008 West Second Street

Little Rock, Arkansas 72201

Mr. Lloyd “Tre” Kitchens (ABN 99075)
THE BRAD HENDRICKS LAW FIRM
500 C Pleasant Valley Drive
Little Rock, Arkansas 72227

/s/ Paul Waddell

 

 
